        Case 2:98-cv-05182-TJS Document 39 Filed 04/24/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILLIE STOKES                                      :             CIVIL ACTION
          Petitioner,                              :
                                                   :
                                                   :
                                                   :
                                    v.             :
                                                   :
DA OF PHILADELPHIA, et al.,                        :             NO. 98-5182
           Respondents.



                               NOTICE OF APPEARANCE

   I hereby enter my appearance on behalf of the respondents in the above-captioned matter.




                                           /s/ Max C. Kaufman

                                           Max C. Kaufman
                                           Supervisor, Federal Litigation Unit




                                              !1
         Case 2:98-cv-05182-TJS Document 39 Filed 04/24/20 Page 2 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILLIE STOKES                                      :             CIVIL ACTION
          Petitioner,                              :
                                                   :
                                                   :
                                                   :
                                    v.             :
                                                   :
DA OF PHILADELPHIA, et al.,                        :             NO. 98-5182
           Respondents.

                               CERTIFICATE OF SERVICE

       I, Max C. Kaufman, hereby certify that on April 24, 2020, a copy of the foregoing notice
was served via ECF to counsel for Petitioner.




                                           /s/ Max C. Kaufman

                                           Max C. Kaufman
                                           Supervisor, Federal Litigation Unit
                                           Philadelphia District Attorney's Office
                                           Three South Penn Square
                                           Philadelphia, PA 19107-3499
                                           (215) 686-5747




                                              !2
